El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En el Registro de la Propiedad de Caguas se hallan los libros correspondientes al municipio de Barros y en ellos hay varias inscripciones de fincas situadas en el barrio de Pasto de dicho municipio, siendo una de ellas a favor de Juan Cabán *329Otero, casado con Concepción Bivera, verificada en 23 de diciembre de 1919. Esos esposos vendieron dicha' finca en fe-brero de 1922 a Alberto Otero Bobles y a su hijo Camilo Otero Santos manifestando que está situada en el barrio de Pasto, término de Morovis, antes de Barros, pero el Begis-tardor de la. Propiedad de Caguas se negó a inscribir la venta fundándose en que el barrio de Pasto corresponde ahora a Mo-rovis, pueblo que no forma parte de la demarcación de su registro.
Contra esa negativa se interpuso este recurso gubernativo basado en que ella equivale a dejar sin efecto la inscripción de la finca; pero ésta no es la cuestión en este caso sino la de si el registrador de Caguas puede o no hacer la inscripción porque el barrio de Pasto, que antes correspondía al término municipal de Barros, incluido éste en la demarcación territorial del registro de Caguas, forma parte ahora del municipio de Morovis, que pertenece al registro de Arecibo.
■ Dispone el artículo Io de la Ley Hipotecaria que no podrá alterárse la circunscripción territorial de los registros sino por una ley; y se establece en el artículo 11 del reglamento para la ejecución de la Ley Hipotecaria que cuando por alterarse la. circunscripción territorial de un registro se haya de agregar a él un nuevo pueblo o partido- rural, el Gobernador General de la isla señalará el día desde el cual deberán presentarse a dicho registro los documentos relativos a fincas situadas en el pueblo o partido agregado, publicándose con la conveniente anticipación en los periódicos oficiales, y que para llevar a efecto la agregación indicada se observarán las reglas con-signadas en los artículos que siguen, que se refieren a la forma y manera de hacer los índices previos al pase de un registro a otro y a la manera de cerrar los libros en el regis-tro del cual se ha hecho la segregación. Cuando en 10 de marzo de 1904 la legislatura dispuso en la ley asignando sueldo a los registradores de la propiedad y para otros fines que el término municipal de Comorío y el poblado de Hormigueros *330quedaban segregados, respectivamente, de las demarcaciones de los registros de la propiedad de Caguas y San Germán, e incorporados, respectivamente, a la Sección Segunda del re-gistro de San Juan y al registro de la propiedad de Mayagüez, dispuso asimismo la manera de'hacer los traspasos de uno a otro registro y fijó la fecha desde la cual debían presentarse los documentos en el registro al que se había hecho la agre-gación.
En este caso no se nos cita por el registrador ley alguna, ni la conocemos, que disponga que el barrio de Pasto ha dejado de formar parte de la demarcación territorial del registro de Caguas y que ha pasado a formar parte de la del de Arecibo, limitándose a expresar en su alegato que según le ha informado el Comisionado Municipal de- Morovis el barrio de Pasto dejó de pertenecer al pueblo de Barros desdé el 15 de mayo, de 1895 en que a petición de sus vecinos fue agregado al municipio de Morovis por orden del Gobernador General de esta isla y que el recurrente ha debido sacar certificaciones de los asientos de la finca para conseguir con ellas que sea inscrita en el registro de Arecibo para de ese modo obtener la ins-cripción de la venta que motiva este recurso.
No existiendo ley alguna que disponga la segregación del barrio de Pasto de la demarcación del registro de Caguas y su agregación al registro de Arecibo continúa formando parte de aquel registro para todos los efectos del mismo, pues el hecho de que dicho barrio haya dejado de formar parte del municipio de Barros para los efectos municipales y haya sido agregado al de Morovis no es por sí solo bas-tante para que haya dejado de corresponder a la demar-cación territorial del registro de Caguas y para que dicho registrador esté justificado en negar la inscripción de fincas situadas en dicho barrio y, por tanto, la nota recurrida debe ser revocada y ordenarse la inscripción solicitada.

Revocada la nota del registrador y ordenada la inscripción.

*331Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.